Citation Nr: 0514750	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  00-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran was in a missing status, but found to be entitled 
to pay, from November 1, 1943 to December 31, 1944, was under 
an MPA terminated status on December 31, 1944, and had 
recognized guerilla service from January 1, 1945, to 
September 1, 1945.  The missing status was considered to be 
recognized guerilla service.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  The RO denied service connection for 
the cause of the veteran's death.

In a February 2002 decision the Board denied service 
connection for the cause of the veteran's death.  In 
September 2003, the Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision, citing the Veterans 
Claims Assistance Act of 2000 (VCAA).  The case was returned 
to the Board for further appellate review consistent with the 
Order.

In May 2004, the Board remanded this case to the Appeals 
Management Center (AMC) for further development consistent 
with VCAA.


FINDINGS OF FACT

1.  The veteran was in a missing status, but found to be 
entitled to pay, from November 1, 1943 to December 31, 1944, 
was under an MPA terminated status on December 31, 1944, and 
had recognized guerilla service from January 1, 1945, to 
September 1, 1945.  

2.  The veteran's recognized active service does not include 
status as a prisoner-of-war (POW); there is no reasonable 
basis to question the finding of the service department that 
the veteran was not a POW.

3.  The veteran died on September [redacted], 1990.  At the time of 
the veteran's death, service connection was not in effect for 
any disability.

4.  The cause of death listed on the death certificate was 
acute myocardial infraction; hypertension.  
5.  Myocardial infraction and hypertension were not manifest 
during service or within one year of separation and are not 
attributable to service.


CONCLUSION OF LAW

1.  The veteran is not entitled to recognition as a POW for 
purposes of qualifying for the presumptive provisions of 
Public Law 97-37 and Public Law 100-322.  38 U.S.C.A. 
§§ 101(2), (24), 107, 1112b, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(y), 3.8, 3.9, 3.203(c), 3.303, 3.304, 3.307, 3.309 
(2004)

2.  A disability incurred in wartime service did not cause or 
contribute substantially or materially to the cause of death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for the cause of the 
veteran's death.  The appellant was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
Board concludes that the discussions in the rating decision, 
the statement of the case (SOC), and supplemental statement 
of the case (SSOC) informed the appellant of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The communications, 
such as a VCAA letter from June 2004, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in July 2003 and the 
SSOC issued in February 2005.  The basic elements for service 
connection for the cause of death have remained unchanged 
despite the change in the law with respect to the duty to 
assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(US. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  An adequate VCAA notice was 
not provided to the appellant before the RO decision 
regarding his claim for benefits.  An appropriate VCAA letter 
was provided as a result of the Court's Order and the Board's 
remand.  There is no prejudice with the timing of the notice.  
The appellant was given the VCAA notice letter and was given 
an ample opportunity to respond.  The February 2005 SSOC 
constituted subsequent process.  The veteran has not claimed 
any prejudice as a result of the timing of the VCAA letter.

Also, in Mayfield the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in June 2004 
specifically described the evidence needed to substantiate 
the claim and requested the appellant that "[i]f there us 
any other evidence or information that you think will support 
your claim, please let us now.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  Therefore, the Board finds that the letter as a 
whole complied with the fourth element.  Thus, the Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  Letters from a private physician have been 
associated with the claims file.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
claim.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.

Former Prisoner of War Status

The appellant asserts that the veteran was a POW.  A former 
POW is a person who while serving in active duty was forcibly 
detained or interned in the line of duty by an enemy 
government or its agents, or a hostile force, during a period 
of war or under circumstances which the Secretary finds to 
have been comparable to circumstances under which persons 
have generally been forcibly detained or interned by enemy 
governments during periods of war.  38 U.S.C.A. § 101(25).  
In the case of a veteran who was in a POW certain diseases 
will be presumed to have been incurred in or aggravated by 
service if they manifest to a degree of 10 percent or more 
after service, notwithstanding that there is not record of 
such disease during the period of service.  38 U.S.C.A. 
§ 1112(b).  

With regard to Philippine service, service department 
certifications document various forms of service.  38 C.F.R. 
§§ 3.8, 3.9 (2001).  Generally, a service department 
determination as to an individual's service shall be binding 
on VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 
Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 
(1992).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a prisoner-of-war during a period of war unless a 
reasonable basis exists for questioning it.  38 C.F.R. § 
3.1(y).  Under 38 C.F.R. § 3.1, however, VA is not required 
to follow the service department's findings that the veteran 
was not a POW.  Young, 4 Vet. App. 106; VAOPGCPREC 14-94. VA 
may utilize other evidence to establish the conclusion of a 
Philippine veteran's period of service under 38 C.F.R. § 
3.9(b) (2001).  If the appropriate evidence is not submitted, 
the claim fails due to the absence of legal merit or lack of 
entitlement under the law and, as such must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The Board does note that the opinion of the General Counsel 
addresses Regular Philippine Scout service and service in the 
Philippine Commonwealth Army, rather than recognized 
guerrilla service.

A review of the record shows that in a March 1946 Affidavit 
for Philippine Army Personnel, the veteran was reported as 
not having been a POW.  In November 1969, in a DARP Form 632, 
the veteran was determined to have no POW status by the U.S. 
Army Reserve Personnel Center.

In a November 2000 statement in support of claim, the 
appellant indicated that the veteran was captured by a 
Japanese group on November 1, 1943, and released on December 
31, 1944.  

The service department verified that the veteran was in a 
missing status, but found to be entitled to pay, from 
November 1, 1943, to December 31, 1944, was under an MPA 
terminated status on December 31, 1944, and had recognized 
guerrilla service from January 1, 1945, to September 1, 1945.  
The VA is bound by the service department's certification as 
to a claimant's military service.  Duro v. Derwinski, 2 Vet. 
App. 530 (1992); see 38 C.F.R. §§ 3.1(y)(1), 3.203.  The 
veteran had no other verified service.

Under 38 C.F.R. § 3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it."  The appellant 
has alleged that the veteran had confinement as a POW from 
November 21, 1943, to December 31, 1944, when he was in a 
missing status.  However, the veteran indicated that POW 
status was not applicable on his Philippine Army Processing 
affidavit in 1946.  Furthermore, the veteran's own denial of 
POW status is more probative than the appellant's assertion.  
Accordingly, the Board finds that there is no reasonable 
basis on this record to question the service department 
findings that the veteran does not have the status of a 
former POW.
Service Connection

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death, the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

Cardiovascular disease, including hypertension, will be 
presumed to have been incurred in service if manifest to a 
degree of 10 percent within one year of discharge from a 
period of wartime service.  Cardiovascular disease applies to 
combination involvement of the type of arteriosclerosis, 
nephritis, and organic heart disease.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

In the veteran's case, the death certificate shows that the 
veteran died in September 1990.  According to the death 
certificate, the causes of death were acute myocardial 
infarction; hypertension.  At the time of his death the 
veteran was not service connected for any diseases or 
disability.

A physical examination for purposes of separating from 
service dated in March 1946 noted the veteran's 
cardiovascular system as normal.  The veteran's blood 
pressure at the time was 100/80.

In her October 2000 substantive appeal, the appellant 
indicated that the veteran's death was caused by heart 
disease resulting from his period as a POW.

In a February 2001 letter, Dr. D. Belen, M.D., indicated the 
veteran had been confined at the Bel-Cast Clinic on April 13-
17, 1982, with diagnoses of hypertension, arthritis of both 
knees and lumbago; August 12-13, 1983, with diagnosis of 
hypertension, coronary insufficiency, and possible gastritis; 
and July 1-3, 1986, with a diagnosis of acute respiratory 
tract infection with pyrexia.

In a March 2001 letter, Dr. L. Exconde, M.D., indicated that 
the veteran had been under his care for several years, 
probably about 10 years ago.  He further indicated that he 
did not have the veteran's records as he kept them for no 
more than five years.

In a May 2001 letter, the appellant indicated that all other 
physicians who treated the veteran were either out of the 
country or deceased.

As to the cause of death listed on the veteran's death 
certificate, the Board notes neither an acute myocardial 
infarction nor hypertension were noted until many years after 
service.  The first objective medical finding of hypertension 
was not until more than 35 years after the veteran's 
separation from service.

The only evidence contained in the claims file which supports 
the appellant's contention that the veteran's cause of death 
is related to service are her own contentions.  The Board 
does not doubt the sincerity of the appellant's belief in 
this claimed causal connection.  However, as the appellant 
has not been shown to be a medical expert, she is not 
qualified to express an opinion regarding any medical 
causation of the acute myocardial infarction or hypertension 
which led to the veteran's death.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  The appellant's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

There is no competent evidence of a cardiovascular disease, 
myocardial infraction or hypertension during service or 
within one year of separation.  Furthermore, there is no 
competent evidence linking the remote onset of the fatal 
disease process to service.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App.49, 55 (1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


